                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                        SHERMAN DIVISION

BENJAMIN OSIFO, JR., #1581906                       §

VS.                                                 §                   CIVIL ACTION NO. 4:19cv86

DIRECTOR, TDCJ-CID                                  §

                                       ORDER OF DISMISSAL

       Petitioner Benjamin Osifo, Jr., a prisoner confined in the Texas prison system, filed the above-

styled and numbered petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The cause of

action was referred to United States Magistrate Judge Christine A. Nowak, who issued a Report and

Recommendation concluding that the petition should be dismissed. Osifo has filed objections.

       Osifo is challenging his Collin County conviction for the offense of indecency with a

child. He previously filed a petition for a writ of habeas corpus in this court challenging the

conviction, which was dismissed with prejudice. Osifo v. Director, TDCJ-CID, No. 4:10cv383

(E.D. Tex. July 28, 2011). Osifo did not appeal the decision. The present petition was filed on

February 1, 2019. Magistrate Judge Nowak concluded that the present petition should be

dismissed because Osifo has not shown that the Fifth Circuit authorized him to file a second or

successive petition.

       In his objections, Osifo acknowledges that he previously filed a petition for a writ of

habeas corpus. He adds, however, that he thought the petition was dismissed without prejudice.

He goes on to discuss the merits of his claims.
       The present petition should be dismissed in light of 28 U.S.C. § 2244(b)(3)(A). This court
lacks subject matter jurisdiction to consider a second or successive petition unless the Fifth Circuit has

granted the petitioner permission to file it. Crone v. Cockrell, 324 F.3d 833, 836 (5th Cir. 2003). A


                                                    1
district court should dismiss a second or successive petition for lack of subject matter jurisdiction that

has been filed without the permission of the Fifth Circuit. Id. at 838. Osifo has not shown that he

received permission to file a second or successive petition. Moreover, a review of the Fifth Circuit’s

website reveals that he has not been granted permission to file a second or successive petition. With

respect to his objections, it does not matter whether he thought his previous petition was

dismissed without prejudice. The dispositive factor is that this court may not consider another

petition from him unless and until the Fifth Circuit grants him permission to file it. The petition

must be dismissed for lack of subject matter jurisdiction.

        The Report of the Magistrate Judge, which contains her proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and

having made a de novo review of the objections raised by Osifo to the Report, the court is of the

opinion that the findings and conclusions of the Magistrate Judge are correct and Osifo’s

objections are without merit. Therefore, the court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of the court. It is accordingly

        ORDERED that the petition for a writ of habeas corpus is DISMISSED without prejudice for

lack of subject matter jurisdiction. A certificate of appealability is DENIED. All other motions not

previously ruled on are hereby DENIED. It is finally

        ORDERED that the Clerk of Court shall return unfiled any new petition for a writ of

habeas corpus submitted by Osifo regarding his conviction unless he shows that he has received

permission from the Fifth Circuit to file it.
              .    SIGNED this the 14th day of March, 2019.




                                                               _______________________________
                                                               RICHARD A. SCHELL
                                                               UNITED STATES DISTRICT JUDGE
                                                    2
